Citation Nr: 0323480	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  99-15 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease of the lower extremities.

2.  Evaluation of peripheral neuropathy of the left foot, 
rated as 10 percent 
disabling from April 14, 1998.

3.  Evaluation of peripheral neuropathy of the right foot, 
rated as 10 percent disabling from April 14, 1998. 

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to July 
1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
RO which, among other things, granted a claim of entitlement 
to service connection for peripheral neuropathy of each foot, 
and awarded a 10 percent evaluation for each foot, effective 
from April 14, 1998.  This matter is also on appeal from a 
November 1999 rating decision which denied a claim of 
entitlement to TDIU.  Moreover, a supplemental statement of 
the case (SSOC) was issued in April 2002 which, in part, 
addressed the issue of service connection for peripheral 
vascular disease of the lower extremities.  Because the April 
2002 SSOC contained an issue that was not included in an 
earlier statement of the case (SOC), the RO specifically 
informed the veteran that he had to respond within 60 days to 
perfect his appeal of the new issue.  The veteran submitted a 
written statement within 60 days, in June 2002, which the 
Board construes as a substantive appeal, indicating the 
veteran's desire to appeal the service connection issue.  
Nevertheless, the service connection and TDIU issues will be 
deferred pending completion of the development sought in the 
remand set out below.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issues 
on appeal as claims for higher evaluations of original 
awards.  Analysis of such issues requires consideration of 
the rating to be assigned effective from the date of award of 
service connection-in this case, April 14, 1998. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
This law is applicable to all claims filed on or after the 
date of enactment of the VCAA - November 9, 2000 - or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); VAOPGCPREC 11-00.  VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which information or evidence, if any, 
the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Subsequent to the enactment of the VCAA, the Board began 
taking action to develop cases here at the Board in lieu of 
remands to the agency of original jurisdiction.  This was 
begun after February 22, 2002.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099 (Jan. 23, 2002) 
(codified at 38 C.F.R. §§ 19.9(a)(2), 19.9(a)(2)(ii) (2002)).  
In the veteran's case, development actions requested by the 
Board in September 2002 resulted in the acquisition of an 
April 2003 VA examination report, VA outpatient treatment 
reports dated in 2002, and a written statement from the 
veteran received in January 2003.  38 C.F.R. § 19.9(a) 
(2002).  

Despite the Board's attempt at additional evidentiary 
development under 38 C.F.R. § 19.9(a)(2), on May 1, 2003, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) (which authorized the Board to 
conduct its own evidentiary development) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.

In the instant case, the Board finds that a remand is 
required for several reasons.  First, evidence has been 
received subsequent to the RO's preparation of the April 2002 
SSOC.  Given that the veteran has not been provided with the 
opportunity to review the evidence added to the record as a 
result of the Board's development actions, a remand of the 
case is therefore required to comply with DAV.  See also 
38 C.F.R. § 19.31 (appellant has the right to have that 
additional evidence reviewed by the RO in the first instance 
unless he waives such review in writing).  

Second, a remand is required to obtain a medical opinion.  
Despite acquiring a VA examination report prepared in April 
2003, the Board finds that this VA examination report is 
inadequate for rating purposes because it does not contain 
sufficient detail to evaluate the veteran's service-connected 
peripheral neuropathy of each foot under 38 C.F.R. § 4.124a 
(Diagnostic Code 8520) (2002).  38 C.F.R. § 4.2 (2002); see 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing 
Board's duty to return inadequate examination report).  
Specifically, the April 2003 VA examination report fails to 
note findings specific to the veteran's left or right foot 
with respect to the extent of any 
paralysis/neuritis/neuralgia of the veteran's left or right 
foot.  As the current evidence of record is insufficient to 
rate the service-connected foot disabilities, the veteran 
should be afforded a new VA examination that evaluates the 
veteran's symptomatology in terms pertinent to the applicable 
rating criteria.

The Board lastly notes that it is unclear whether the RO has 
provided the veteran with the notice to which he is entitled 
under 38 U.S.C.A. § 5103(a), especially in light of the newly 
received evidence.  In this case, the RO issued a SSOC in 
April 2002 that included the provisions of 38 C.F.R. § 3.159.  
Nevertheless, the Board finds that the RO should ensure that 
any additional notification required under 38 U.S.C.A. 
§ 5103(a) is made while the case is at the RO for the 
additional development needed in this case.  Moreover, the RO 
should insure that the veteran is specifically told of the 
information or evidence he needs to submit to substantiate 
each claim on appeal in light of the VCAA.  See, e.g., 
Quartuccio, 16 Vet. App. at 183.

For the reasons set out above, the Board will remand this 
case for compliance with the notice and duty-to-assist 
provisions contained in the VCAA and to ensure the appellant 
has had full due process of law with respect to the claims.  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by law.  
See Quartuccio, supra.  The veteran 
should be specifically told of the 
information or evidence he should submit, 
if any, and of the information or 
evidence that VA will yet obtain with 
respect to his claims, if any.  
38 U.S.C.A. § 5103(a) (West 2002).  He 
should also be told of the period for 
response as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002), if applicable.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his feet since January 2003 to the 
present.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.  Then, the RO should arrange for a 
neurological examination to assess the 
severity of the veteran's service-
connected peripheral neuropathy of each 
foot.  The claims file, along with all 
additional evidence obtained pursuant to 
the instructions above, must be made 
available to and reviewed by the 
examiner.  The examination report is to 
reflect that such a review of the claims 
file was made.  

The examiner should determine the current 
severity of the veteran's peripheral 
neuropathy of each foot.  In doing so, 
the examiner should also identify the 
specific nerves that are affected.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should provide an opinion as to the 
extent of paralysis/neuritis/neuralgia of 
the veteran's left and right foot, if any 
(i.e., whether there is mild, moderate, 
moderately severe, or severe incomplete 
paralysis (including marked muscular 
atrophy with any severe incomplete 
paralysis) or complete paralysis of this 
nerve).  See 38 C.F.R. § 4.124a (2002). 

4.  The RO should ensure that the medical 
report requested above complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

6.  Then, the RO should re-adjudicate the 
claims on appeal.  If any benefit sought 
is denied, a SSOC should be issued.  The 
SSOC should contain, among other things, 
a summary of the evidence received since 
the last SSOC was issued in April 2002.  
38 C.F.R. § 19.31 (2002).  The veteran 
and his representative should be afforded 
an opportunity to respond.  

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), if applicable, the case should 
be returned to the Board.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

